Case 9:17-cr-00033-RC-ZJH Document 141 Filed 08/15/20 Page 1 of 1 PageID #: 642




                         **NOT FOR PRINTED PUBLICATION**

                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

UNITED STATED OF AMERICA                         §
                                                 §
                                                 § CASE NUMBER 9:17-CR-33-1-RC
v.                                               §
                                                 §
                                                 §
                                                 §
JAMES EDWARD TURNER                              §

     ORDER ACCEPTING REPORT AND RECOMMENDATION OF UNITED STATES
         MAGISTRATE JUDGE ON DEFENDANT’S MOTION FOR RELEASE

        The court referred Defendant’s Motion for Release from Custody due to COVID-19

 (Doc. No. 135) to United States Magistrate Judge Zack Hawthorn for consideration pursuant to

 applicable laws and orders of this court. After review and consideration of Turner’s motion and

 the Government’s response, Judge Hawthorn issued a Report and Recommendation on July 9,

 2020, denying Turner’s motion because he failed to exhaust his administrative remedies, and did

 not meet the criteria for compassionate release.    (Doc. No. 139.)    Turner received Judge

 Hawthorn’s report and recommendation on July 21, 2020. (Doc. No. 140.) To date, Turner has

 not filed objections to Judge Hawthorn’s report and recommendation.

        Accordingly, the court ACCEPTS Judge Hawthorn’s Report and Recommendation (Doc.

 No. 139) and DENIES the Defendant’s Motion for Compassionate Release due to COVID-19

 (Doc. No. 135).
            So ORDERED and SIGNED, Aug 15, 2020.


                                                            ____________________
                                                            Ron Clark
                                                            Senior Judge
